Citation Nr: 1145008	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-26 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to increased special monthly compensation (SMC) at the rate set out under 38 U.S.C.A. § 1114(r)(2).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to October 1976 and from December 1981 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied SMC at a higher level.


FINDINGS OF FACT

1.  The Veteran is currently paid SMC at the rate set out under 38 U.S.C.A. § 1114(r)(1).  

2.  The Veteran does not require the daily personal healthcare services of a licensed health care provider, or of a person under the regular supervision of a licensed health care professional, in order to avoid being hospitalized in a nursing home or other long-term care institution. 


CONCLUSION OF LAW

The criteria for SMC at a higher level are not met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, notice compliant with the VCAA was provided to the Veteran by letters in September and December 2007, and he had ample opportunity to respond prior to issuance of the January 2008 rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate VA examination; he was advised of his entitlement to a hearing before a Member of the Board but declined a hearing.  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Criteria

The Veteran is currently paid SMC at the rate specified under 38 U.S.C.A. § 1114(r)(1) because of the extent of his disability and he is in need of regular aid and attendance.  If the Veteran is in need of a higher level of care, he may be paid at the rate set out at 38 U.S.C.A. § 1114(r)(2).  This is what the Veteran seeks on appeal, and is authorized when in the absence of such care, the Veteran would require hospitalization, nursing home care or residential institutional care.  38 U.S.C.A. § 1114 (r)(2); 38 C.F.R. § 3.352(b)(1).

Need for a higher level of care shall be considered to be the need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions that require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.   38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" as  used above means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352(b)(3).

A person performing personal health-care services who is a relative or other member of the veteran's family is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(4).

The provisions of paragraph (b) above are to be strictly construed.  The higher level aid-and-attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service-connected disabilities are as follows: loss of use of both hands (rated at 100 percent); loss of use of both lower extremities (also rated at 100 percent); lumbosacral disc disease (rated at 10 percent); impairment of motion of the left and right shoulders (each rated at 10 percent); and, impairment of motion of the left and right elbows (each rated as noncompensable).

As indicated above, since May 17, 2002, the Veteran has received SMC at the R-1 rate based on loss of use of both hands, loss of use of both lower extremities, and requirement for regular aid and assistance of another person.  See 38 U.S.C.A. § 1114(r)(1); 38 C.F.R. § 3.350(h).  His request for SMC at the higher R-2 rate was received in August 2007.

A September 2007 prescription referred the Veteran for occupational therapy and treatment, and also prescribes medications for treatment of arthritis of the hands and contracture of the fingers secondary to burning; the Veteran was subsequently evaluated in September 2007 by Stryker Physiotherapy Associates.  The Stryker report states the Veteran lived with a friend in a single-story house.  The Veteran's prior level of function was for maximum assistance dressing, shaving, cooking and laundry, with support provided by a home health attendant five days per week.  Current functional limitation was need for assistance dressing, preparing meals, shaving, laundry, shining shoes, writing letters and home cleaning, being provided by a home health attendant seven days per week.  His current pain level was 3/10.  The short-term goal of therapy was to decrease pain and increase active motion in order to open containers and prepare meals with decreased difficulty; the long-term goal was to increase the Veteran's capability for dressing himself.  Thereafter, the Veteran had four therapy sessions with Stryker but made no significant progress in strength or range of motion, and he was discharged in October 2007 for treatment by another provider.

The Veteran submitted a Statement in Support of Claim in October 2007 reflecting he believed he was home institutionalized and permanently housebound; as well as bedridden 12 to 14 hours per day.  

An October 2007 prescription by another physician reflected the Veteran was in need of home aid assistance due to hand contractures.  The file also contains an October 2007 initial assessment by this person stating the Veteran was right-hand dominant and unable to open his hand secondary to bilateral clenched-fist syndrome.  Physical examination showed the Veteran's visual acuity to be grossly intact and respiration to be normal.  The left hand was quite tight, was spastic and could not be fully opened even passively.  The right hand could be brought almost to full extension.  There was diminished sensation in ulnar distribution to the left and slight diminished sensibility of the median nerve on the right.  X-rays of the hand and wrist showed mild degenerative arthritis in the wrist, but the remainder of joints or fingers looked good.  The impression was contracture of the hands, and the provider indicated a preference for a trial of therapy prior to discussing surgery on the left side (non-dominant), which was the worse side due to some tendon lengthening.

In his substantive appeal, received in August 2008, the Veteran asserted entitlement to SMC at the R-2 level because he was housebound and under a doctor's care.  In November 2008 he requested to be considered in "quadriplegic status."  In July 2009 he submitted a Statement in Support of Claim asserting entitlement to a higher rate of aid and attendance because he was totally confined and felt helpless.

The Veteran had a VA aid and attendance examination in August 2009, performed by a physician who reviewed the claims file.  The examiner noted the Veteran's service-connected disabilities and also noted the Veteran had a history of unsteadiness and poor balance and reduced motion in the bilateral elbows and bilateral shoulders.  The Veteran was observed to walk using a walker, with poor balance.  The Veteran did not grip the walker, but rather pushed it with his body.  The Veteran kept his hands very tight and did not let up with his grip; he stated his hands were always like that.  (However, the examiner observed that the Veteran had driven himself 40 miles from his home to the clinic, and was observed to have gripped the steering wheel of his truck and to operate the door handle, resulting in the examiner's conclusion that the Veteran was capable of driving by himself.)  

The Veteran stated he lived by himself and employed two aides, one in the daytime and one in the evening, as well as a housekeeper who also did his cooking.  He stated he needed help dressing and undressing, especially with his footwear, but that he could bathe himself.  He stated he needed help shaving and with daily hygiene but was continent of bowel and bladder.  The Veteran reported multiple joint pain for which he took pain medication, but he denied any other medication.  The Veteran was not bedridden and had good uncorrected vision.  He was mentally clear and oriented.  He was last hospitalized three years previously for a routine colonoscopy.  The Veteran denied history of falls and stated that although his balance was poor he could protect himself from hazards of his daily environment.   

Physical examination showed the Veteran to be healthy-looking, with good posture and nutrition but unsteady gait.  The Veteran kept his hands in tight fists that could not be opened; he also kept his elbows and upper extremities very stiff.  The lower extremities were significant only for hammertoes and deformity of both second toes, but otherwise the lower extremities had 5+ power and tone and good peripheral circulation.  The Veteran's vital signs, heart, spine and trunk were unremarkable.  The examiner noted it was very difficult to say if the Veteran was unable to move his hands and upper extremities or if he was just pretending, because after the examination the Veteran was observed to open his truck door and grab the steering wheel to drive away.

The examiner diagnosed loss of use of both hands, partial loss of use of both lower extremities, lumbosacral disc disease, reduced motion of the bilateral elbows and shoulders, and partial deficiency in activities of daily living.  The examiner stated the Veteran needed partial help dressing and undressing, bathing and cooking, and also reported he had to be fed.  The examiner expressed a personal opinion the Veteran did not need a higher level of aid and attendance based on the need for personal health care service of a licensed professional; it was noted the Veteran was not on injections and did not have an indwelling catheter or wound care, and could be helped by any sensible person.

On review of the evidence above, the Board finds the criteria for SMC at the R-2 rate are not met.  The VA examiner expressed the opinion that the Veteran does not need the daily assistance of a licensed health care professional; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The opinion of the VA examiner is not controverted by any other medical evidence of record; the Board notes in that regard that in October 2007, the Veteran was prescribed home health assistance due to hand contractures, but there is no indication that such assistance would require the involvement of a licensed professional either by way of supervision/consultation or in the performance of any care.
 
VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran's account of being constantly bedridden is clearly not credible, given that he was observed to drive himself to the examination.  As noted by the examiner, there is a distinct impression the Veteran has attempted to exaggerate his symptoms for secondary gain.  However, even affording the Veteran full credibility in reporting his impairment (including professed inability to dress himself, cook for himself or feed himself) he has asserted no service that requires a health care professional to perform or to supervise or with whom consultation is necessary.  As noted by the examiner, any sensible person can provide the assistance the Veteran professes to need.

In sum, based on the evidence and analysis above the Board has found the criteria for SMC at a higher (R-2) level of aid and attendance are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

ORDER

Entitlement to increased SMC at the rate set out under 38 U.S.C.A. § 1114(r)(2), is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


